TABLE OF CONTENTS BY-LAWS ARTICLE ONE – OFFICE 1.1 Registered Office 1.2 Other Offices. ARTICLE TWO – MEETINGS OF STOCKHOLDERS 2.1 Place, 2.2 Annual Meetings. 2.3 Special Meetings 2.4 Notices of Meetings. 2.5 Purpose of Meetings. 2.6 Quorum. 2.7 Voting. 2.8 Share Voting. 2.9 Proxy. 2.10 Written Consent in Lieu of Meeting. ARTICLE THREE – DIRECTORS 3.1 Powers. 3.2 Number of Directors. 3.3 Vacancies. ARTICLE FOUR – MEETINGS OF THE BOARD OF DIRECTORS 4.1 Place. 4.2 First Meeting. 4.3 Regular Meetings. 4.4 Special Meetings. 4.5 Notice. 4.6 Waiver. 4.7 Quorum. 4.8 Adjournment. ARTICLE FIVE – COMMITTEES OF DIRECTORS 5.1 Power to Designate 5.2 Regular Meetings. 5.3 Written Consent. ARTICLE SIX – COMPENSATION OF DIRECTORS 6.1Compensation. Page - 1 ARTICLE SEVEN – NOTICES 7.1 Notice. 7.2 Consent. 7.3 Waiver of Notice. ARTICLE EIGHT – OFFICERS 8.1 Appointment of Officers. 8.2 Time of Appointment. 8.3 Additional Officers. 8.4 Salaries. 8.5 Vacancies. 8.6 Chairman of the Board. 8.7 Vice-Chairman. 8.8 President. 8.9 Vice-President. 8.10 Secretary. 8.11 Assistant Secretaries. 8.12 Treasurer. 8.13 Surety. 8.14 Assistant Treasurer. ARTICLE NINE – CERTIFICATES OF STOCK 9.1 Share Certificates. 9.2 Transfer Agents. 9.3 Lost or Stolen Certificates. 9.4 Share Transfers. 9.5 Voting Shareholder. 9.6 Shareholders Record. ARTICLE TEN – GENERAL PROVISIONS 10.1 Dividends. 10.2 Reserves. 10.3 Checks. 10.4 Fiscal Year. 10.5 Corporate Seal. ARTICLE ELEVEN – INDEMNIFICATION ARTICLE TWELVE – AMENDMENTS 12.1 By Shareholder. 12.2 By Board of Directors. Page - 2 CERTIFICATE OF SECRETARY I hereby certify that I am the Corporate Secretary of De Beira Goldfields Inc., and that these By-Laws, consisting of 13 pages, constitute the code of amended By-Laws of De Beira Goldfields Inc., as duly adopted and approved by the Board of Directors of the corporation on June 21st, IN WITNESS WHEREOF, I have hereunto subscribed my name this 21st day of June, 2010. /s/ Susmit ShahSusmit Shah Corporate Secretary Page - 3 BY-LAWS of De Beira Goldfields Inc. A Nevada corporation ARTICLE ONE OFFICES Section 1.1.Registered Office - The registered office of this corporation shall be in the County of Carson City, State of Nevada. Section 1.2.Other Offices - The corporation may also have offices at such other places both within and without the State of Nevada as the Board of Directors may from time to time determine or the business of the corporation may require. ARTICLE TWO MEETINGS OF STOCKHOLDERS Section 2.1. Place - All annual meetings of the stockholders shall be held at the registered office of the corporation or at such other place within or without the State of Nevada as the directors shall determine. Special meetings of the stockholders may be held at such time and place within or without the State of Nevada as shall be stated in the notice of the meeting, or in a duly executed waiver of notice thereof. Section 2.2. Annual Meetings - Annual meetings of the stockholders, commencing with the year 2004, shall held on the 1st day of June, each year if not a legal holiday and, if a legal holiday, then on the next secular day following, or at such other time as may be set by the Board of Directors from time to time, at which the stockholders shall elect by vote a Board of Directors and transact such other business as may properly be brought before the meeting. Section 2.3. Special Meetings - Special meetings of the stockholders, for any purpose or purposes, unless otherwise prescribed by statute or by the Articles of Incorporation, may be called by the President or the Secretary by resolution of the Board of Directors or at the request in writing of stockholders owning a majority in amount of the entire capital stock of the corporation issued and outstanding and entitled to vote. Such request shall state the purpose of the proposed meeting. Section 2.4. Notices of Meetings - Notices of meetings shall be in writing and signed by the President or a Vice-President or the Secretary or an Assistant Secretary or by such other person or persons as the directors shall designate. Such notice shall state the purpose or purposes for which the meeting is called and the time and the place, which may be within or without this State, where it is to be held. A copy of such notice shall be either delivered personally to or shall be mailed, postage prepaid, to each stockholder of record entitled to vote at such meeting not less than ten nor more than sixty days before such meeting. If mailed, it shall be directed to a stockholder at his address as it appears upon the records of the corporation and upon such mailing of any such notice, the service thereof shall be complete and the time of the notice shall begin to run from the date upon which such notice is deposited in the mail for transmission to such stockholder.
